Citation Nr: 0507527	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  02-09 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an abdominal 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E.Smith, Counsel







INTRODUCTION

The veteran had active military service from August 1949 to 
February 1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from April 2002 rating decision that 
declined the veteran's application to reopen his previously 
denied claim for service connection for an abdominal 
condition (also claimed as a stomach condition).

This case was previously before the Board and, in October 
2003, it was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate review.

The RO, in a statement of the case issued in July 2002, 
appears to have determined that new and material evidence to 
reopen the veteran's previously denied claims had been 
received, and then readjudicated the claims on a de novo 
basis in light of all the evidence of record.  

However, the United States Court of Appeals for Veterans 
Claims (Court) has held that in a matter such as this the 
Board has a legal duty to consider the issue of whether new 
and material evidence has been submitted to reopen the claim 
regardless of the RO's action.  See Barnett v. Brown, 8 Vet. 
App. 1 (1995); see also Fulkerson v. West, 12 Vet. App. 268, 
269-70 (1999) (per curium).  (Setting aside a Board decision 
to enable the Board to observe the procedure required by law 
for reopening a final decision.)  

Furthermore, if the Board finds that new and material 
evidence has not been submitted it is unlawful for the Board 
to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  Therefore, the issue of whether new and material 
evidence has been submitted to reopen the veteran's claim 
seeking entitlement to service connection for an abdominal 
disorder is addressed below.


FINDINGS OF FACT

1.  Service connection for an abdominal disorder was denied 
by an unappealed RO rating decision dated in June 1961 and 
February 1970.

2.  The additional evidence received since the February 1970 
rating decision is so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim.

3.  An abdominal condition, diagnosed as nonulcerative 
dyspepsia, had its onset in service.


CONCLUSIONS OF LAW

1.  The evidence received since the February 1970 RO rating 
decision that denied the veteran's claim for service 
connection for an abdominal condition is new and material and 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.302 (2004).

2.  Nonulcerative dyspepsia was incurred in service. 38 
U.S.C.A. §§ 1110, 1131, (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above, a July 2002 statement of 
the case and a supplemental statement of the case dated in 
November 2004.  These documents, collectively, provide notice 
of the law and governing regulations, as well as the reasons 
for the determination made regarding his claim.  By way of 
these documents, the veteran was also specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on his behalf.  

Further, by way of letters dated in February 2002 and January 
2004, the RO specifically informed the veteran of the 
information and evidence needed from him to substantiate his 
claim, evidence already submitted and/or obtained in his 
behalf, as well as the evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  Therefore, 
under the circumstances, the Board finds that VA has 
satisfied both its duty to notify and assist the veteran in 
this case and adjudication of this appeal at this juncture 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background.

The evidence of record before the RO at the time of the 
February 1970 rating decision consisted of the veteran's 
service medical records, VA outpatient treatment records 
dated in February 1953 and statements, dated in April 1961 
and January 1970 from the veteran's private physicians.  

The veteran's service medical records showed that in April 
1952 the veteran was evaluated and treated for persistent 
pain in the right epigastrium, which was diagnostically 
assessed as gastritis.  A gastrointestinal series was 
reported as normal.  Between May and November 1952 the 
veteran presented on at least five occasions with continuing 
complains of stomach upset and/or abdominal pain for which 
medication was prescribed.  On his medical examination for 
service separation in February 1953, a clinical evaluation of 
the veteran's abdomen and viscera found no abnormalities. 

A VA outpatient treatment record dated in February 1953 
recorded that the veteran had complaints of burning pain in 
the substernal region, with no relation to eating, 
intermittingly over the past year.  The veteran reported no 
vomiting or difficulty swallowing and it was noted that there 
was no dyspepsia on exertion.  The veteran further reported 
that he has been very nervous al his life.  Anxiety reaction 
was the pertinent diagnosis.

In a letter dated in April 1961, a private physician, 
reported that the veteran has had repeated attacks of 
abdominal pain during the last 6-8 years and that he was 
hospitalized in late 1955 for acute enteritis.  He noted that 
x-rays of the veteran's intestinal tract in service were 
apparently negative and recommended that current x-rays be 
taken.

In a decision dated in June 1961, the veteran's claim for 
entitlement to service connection for an abdominal condition 
was denied by the RO.  That decision was predicated on a 
finding that the service medical records did not show a 
chronic stomach problem.  The veteran was notified of that 
decision and of his appellate rights.  He did not appeal this 
decision which is final. 38 U.S.C.A. § 7105 (c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302 (2004).

Subsequently received was a January 1970 statement from a 
private physician which is to the effect that the veteran had 
a synovial sarcoma of the right lower anterior abdominal wall 
excised in April 1968.

The RO in February 1970 determined that an abdominal 
condition was not shown to have been incurred in or 
aggravated by service.  The veteran was notified of that 
decision and of his appellate rights.  He did not appeal this 
decision which is final. 38 U.S.C.A. § 7105 (c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302 (2004).  However, the veteran may 
reopen his claim by submitting new and material 
evidence.38 U.S.C.A. § 5108.

New and material" evidence for purpose of this appeal is 
defined as evidence not previously submitted, cumulative or 
redundant, and which by itself or along with evidence 
previously submitted, is so significant that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); see also Evans v. Brown, 9 Vet. App. 273 (1996).

Evidence associated with the claims file since the February 
1970 rating decision, includes records from the St. Clair 
Memorial hospital related to the veteran's hospitalization 
and treatment for a malignant sarcoma (abdominal wall) at 
that facility in April 1968.  Included in these records is a 
report of an April 1968 Upper G.I. Series which revealed no 
abnormality of the esophagus or stomach.

Medical records from the Divine Providence Hospital dated in 
May 1982 reveal that the veteran was admitted to this 
facility with complaints of left lower quadrant pain and 
subsequently underwent a left inguinal herniorrhaphy.  It was 
recorded during this hospitalization that the veteran had a 
questionable ulcer history in the past.  

In a letter dated in July 1983, a private physician stated 
that the veteran was being followed by his medical group for 
a multitude of medical problems to include a history of 
recurrent peptic ulcer disease.  He added that the veteran's 
main complaints included chronic gastrointestinal complaints.

In testimony provided at a hearing at the RO in August 1983 
in connection with a claim for non-service connected pension 
benefits, the veteran testified that he tries to watch what 
he eats in order to avoid abdominal pains

In testimony provided at a hearing at the RO in March 2002, 
the veteran described stomach problems he experienced in 
service and the related treatment provided to him by service 
physicians.  He said after service he purchased over the 
counter medication for his stomach condition and currently 
takes Zantac. 

On a VA examination in April 2004, the examiner noted that a 
review of the veteran's service medical records shows 
subjective complaints of pain in the epigastrium but GI x-
rays that were within normal limits.  The examiner reported 
that the veteran currently complained of lower mid abdominal 
pain, which varied in intensity and was relieved with Zantac.  
An examination of the abdomen revealed some tenderness to 
palpation in the left lower quadrant.  The examiner reported 
that he had reviewed the veteran's case with another VA 
physician and determined that it was least as likely as not 
that the veteran has nonulcerative dyspepsia, which could 
have existed at the time he was in the service.  The examiner 
stated that it was not likely that the nonulcerative 
dyspepsia was caused by military service.

In September 2004 the VA examiner clarified his April 2004 
opinion.   The examiner indicated that after consulting with 
another VA physician opined that it was as likely as not that 
the veteran had nonulcerative dyspepsia which had likely 
existed since the time the veteran was in service.  This 
disorder would not have been revealed by an upper GI series.  
This condition was associated with chronicity.

The Board finds that the evidence submitted since the 
February 1970 decision is new and material in that the VA 
examiner's opinion for the first time indicated there may be 
a relation ship between the veteran current gastrointestinal 
disorder and his military service.  Accordingly, the claim is 
reopened and the Board will base the current decision on a de 
novo review of the record.

Service Connection for an Abdominal Disorder

Service connection may be granted for a disability incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, established that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In this regard, the veteran's service medical records show 
that the veteran was seen on multiple occasions for 
complaints referable to abdominal discomfort.  He was noted 
by VA in the immediate post service period to have complaints 
of burning pains in the abdominal area.  A lengthy history of 
repeated attacks of abdominal pain were noted by a private 
physician in April 1961 and the veteran testified in March 
2002 of continuing stomach pain relieved by Zantac.  

Additionally, a VA examiner, in April and September 2004, in 
conjunction with consultation with a second VA physician 
indicated that the nonulcerative dyspepsia was related to the 
veteran's military service.  Accordingly, the Board finds 
that the nonulcerative dyspepsia is of service origin. 


ORDER

Service connection for nonulcerative dyspepsia is granted



	                        
____________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


